Citation Nr: 0217598	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial disability rating for a 
psychiatric disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran had active service from September 1963 to March 
1968. 

The veteran was granted service connection for a psychiatric 
disorder in a January 1998 rating decision and was awarded a 
10 percent disability rating.  The veteran disagreed with 
the January 1998 rating decision and initiated this appeal.  
In a July 1999 rating decision, the disability rating 
assigned the veteran's psychiatric disorder was increased to 
30 percent.  The veteran continued to express his 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993)(when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  

In April 2001, the Board remanded this issue for issuance of 
a statement of the case (SOC), in accordance with the 
provisions of Manlincon v. West, 12 Vet. App. 238 (1999).  
An SOC was issued in May 2002, and the appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in May 2002.  

Other issues

The Board observes that in addition to remanding the issue 
listed above, its April 2001 decision included a decision on 
the merits as to the issue of entitlement to an increased 
rating for a foot disorder, on appeal at that time.  The 
Board's decision on that issue is now final.  See 38 C.F.R. 
§ 20.1100 (2002).  Accordingly, that issue will be addressed 
no further herein.

The April 2001 decision also remanded the issues of 
entitlement to service connection for a cardiovascular 
disorder and for a bilateral ankle disorder.  Subsequently, 
in a May 2002 rating decision, the RO granted both claims.  
The veteran did not appeal that decision, and accordingly 
those issues will be addressed no further in this decision.

The Board observes that in a July 2001 rating decision, the 
RO issued a decision on the issue of entitlement to a total 
disability rating based on individual unemployability.  That 
issue has not been appealed and will not be further 
addressed in this decision.


FINDING OF FACT

The veteran's psychiatric disorder is manifested by mild to 
moderate occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal).


CONCLUSION OF LAW

The criteria for a higher initial disability rating for a 
psychiatric disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased initial 
disability rating for his service-connected psychiatric 
disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim].

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [now codified at 38 
U.S.C.A. § 5103A].   ]

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  [A letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA.]

In December 2001, the RO sent the veteran a letter which set 
forth in detail the requirements necessary to substantiate 
his claim.  That letter notified the veteran of his 
responsibilities and those of VA with respect to obtaining 
evidence.  The veteran was specifically informed of the 
evidence still needed from him, and that the RO would assist 
him in obtaining evidence if he provided the proper 
information and release forms.

Shortly after the veteran submitted his claim, in August 
1997, the RO sent the veteran a letter describing the type 
of evidence needed to substantiate it, and notifying him 
that it was his responsibility to submit such evidence.  The 
veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the January 
1998 and July 1999 rating decisions, and by the May 2002 
SOC.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
VA outpatient treatment records and service medical records.  
The veteran was also afforded VA medical examinations in 
October 1997 and June 1999.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran's representative submitted an April 1999 
statement raising the issue of the adequacy of VA 
examinations, which had been scheduled, but which at that 
time had not yet been conducted.  In June 1999, the veteran 
was afforded a VA examination to evaluate his psychiatric 
disorder.  It is unclear whether the veteran's 
representative was still dissatisfied with the examination 
once it had been conducted in June 1999, as he did not 
submit any further argument on this issue.  The veteran did 
not express dissatisfaction with the examination in his May 
2002 VA Form 9.  Nevertheless, the Board will address the 
adequacy of this examination.  

The veteran's representative contended that the June 1999 VA 
examination was inadequate for VA rating purposes, in that 
the examination was scheduled to be conducted by a general 
medical examiner, and that his disabilities are such that a 
specialist was required.  

The Board finds that the examination report is adequate for 
VA rating purposes.  The examination was conducted by an 
M.D., and the report of that examination reflects a 
familiarity with and discussion of the veteran's clinical 
history and present complaints.  Further, the examiner made 
findings that were pertinent to the criteria under the 
diagnostic code used to evaluate the veteran.  The Board can 
find nothing to indicate that the examination was cursory or 
that the examiner did not give adequate attention to the 
veteran's history or current complaints.  That the 
examiner's findings do not support the veteran's contentions 
is not a reason to find the examination inadequate.  
Moreover, as persons without medical training, the veteran 
and his representative are not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The veteran's representative also cited several Court 
decisions, including Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) for the proposition that an examination which 
fails to include a review of all of the veteran's medical 
records is in violation of the duty to assist.  Here, 
although the June 1999 VA examiner did not state whether or 
not the records were reviewed, it is clear from the 
examination report that the veteran's medical history was in 
fact reviewed and considered.  Both the June 1999 and 
October 1997 VA examiners set out discussions of the 
veteran's medical history, and such was clearly considered 
in the analysis.  Pertinent VA regulations state that it is 
essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation 
to its history.  38 C.F.R. § 4.1 (2002).  In addition, if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2002).  
In Green, the examiner specifically stated in his report 
that a review of the veteran's records might help clarify 
diagnostic doubt, and that additional diagnostic studies 
might be in order if such doubt remains.  There, it was 
clear that the examiner himself believed his consideration 
of the veteran's medical history was inadequate.  Here there 
is no such indication.  The examiner does state that 
additional testing would assist in determining the 
impairment attributable to his personality disorder; 
however, as discussed below, the Board has assumed that all 
psychological symptoms are attributable to the service 
connected psychiatric disorder, and therefore the absence of 
such additional testing is not prejudicial to the veteran.

Accordingly, the Board rejects the veteran's contention and 
request that another examination be scheduled.  See also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty 
to assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; but he indicated in his May 2002 VA Form 
9 that he did not want a BVA hearing, and he never requested 
a hearing before the RO.  Nevertheless; although the 
veteran's representative did not choose to submit argument 
on the veteran's behalf, the veteran has submitted numerous 
statements outlining his arguments, and these have been 
considered by the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   


Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

(i.)  Preliminary Matters 

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a generalized 
anxiety disorder and depression, the veteran has been 
diagnosed with a personality disorder.  This disorder is not 
service-connected, and is subject to important restrictions 
regarding service connection.  Governing regulations provide 
that personality disorders are not diseases within the 
meaning of applicable legislation providing for payment of 
VA disability compensation benefits.  See 38 C.F.R. § 
3.303(c), Part 4, § 4.9 (2002). 

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).   

The Board notes that although the June 1999 VA examiner 
stated that the veteran's anxiety may be related to his 
personality disorder, he was unable to make a definitive 
statement in this regard, and in fact recommended that the 
veteran be maintained at his current disability level for 
the generalized anxiety disorder.  The Board notes that no 
examiner has attempted to apportion the veteran's level of 
disability or his GAF scores between his personality 
disorder and his service connected anxiety disorder.  
Therefore, in addressing the proper evaluation of the 
veteran's psychiatric disorder, the Board will consider all 
of the veteran's psychiatric symptoms as if they are a part 
of the veteran's service-connected anxiety disorder. 

The Board has also explored the possibility of whether the 
anxiety disorder and depression should be separately rated.  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2002); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2002); Fanning v. Brown, 4 Vet. App. 225 
(1993).

This does not appear to be warranted in this case, however, 
as the May 1999 assessment noted that the veteran's 
depression was a subset of his anxiety disorder.  The 
examiner revised the diagnosis from dysthymic disorder and 
anxiety disorder to anxiety disorder with depressive 
symptoms subsumed by anxiety disorder.  Also, the June 1999 
VA examiner found the intervening depression to be part and 
parcel of the anxiety disorder.  The examiner stated that it 
should not be treated as a separate entity.  Therefore, the 
Board will rate the veteran's depression and anxiety as a 
single disorder.

(ii.)  Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 [generalized anxiety 
disorder] (2002).  The Board notes that all mental disorders 
are rated under the same criteria in the rating schedule.  
Therefore, rating under any other diagnostic code would not 
produce a different result.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code 
would be more appropriate and the veteran has not requested 
that another diagnostic code should be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 9400.

(iii.)  Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Under Diagnostic Code 9400 [generalized anxiety disorder], 
the following levels of disability are included.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).

As the veteran is currently evaluated at the 30 percent 
level, the Board must determine whether the veteran's 
symptoms more nearly approximate the criteria for a 50 
percent level or a higher level.  If they do not, then a 
higher rating may not be awarded under this diagnostic code.  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
50 percent rating or higher.  

With reference to the criteria for a 50 percent evaluation, 
listed above, the Board notes that there is no evidence of 
such symptoms as circumstantial, circumlocutory, or 
stereotyped speech.  Although in the June 1999 VA 
examination, the veteran's speech was noted to lack 
spontaneity, that finding does not appear to approximate 
circumstantial, circumlocutory or stereotyped speech, and in 
November 2000, his speech was described as normal.  

There is no evidence of record showing difficulty in 
understanding complex commands and this has not been 
contended by the veteran.  

The evidence does not show impaired judgment.  In November 
2000, the veteran was described as having fairly good 
insight and judgment.  In the June 1999 VA examination his 
insight and judgment were described as intact.  

There is no evidence of impairment of short-and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks).  In the June 1999 VA 
examination, the veteran was found to have adequate recall 
of remote and recent memories.  

There is no evidence of impaired abstract thinking.  In 
March 2002, February 2001 and October 2001 assessments, the 
veteran's thoughts were described as rational and goal 
directed.  In the October 1997 VA examination, he was found 
to be able to follow a goal idea without interruption, and 
abstract conceptualizations were found to be dealt with 
adequately.

The evidence does not show the occurrence of panic attacks 
more than once a week.  In the June 1999 VA examination, the 
veteran was noted to have anxiety symptoms of increased 
heart rate, sweaty palms and nervousness, as well as panic 
attacks on and off.  However, this appears to be somewhat 
less severe than panic attacks once a week.  In April 1998, 
the veteran reported feeling high anxiety.  In June 1998, he 
was noted to be only mildly anxious.  Otherwise, the 
evidence overwhelmingly shows panic attacks to be 
infrequent.  In a March 2002 assessment, it was found that 
the veteran's anxiety attacks were rare and far between; he 
has stated to have not had any full blown panic attacks in 
quite a while.  In October 2001, the veteran was noted to 
have no acute anxiety attacks.  In November 2000, his 
anxiety was described as stable.  In November 1999, the 
veteran was noted to have no panic and no anxiety 
observable.  In May 1999, the veteran was described as 
having no panic symptoms.  In an October 1997 VA 
examination, the veteran complained of periods of increased 
anxiety, but stated that he did not feel that his anxiety 
disorder interfered to any great extent with either his 
employability or personal relationships.  Occupational 
impairment is of critical importance in establishing a 
rating under VA regulations. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(a), 4.1 (2002).

Although the veteran has shown some problems with mood, it 
does not appear to be of the severity reflective of a 50 
percent evaluation.  In February 2001, the veteran's mood 
was described as somber.  Also, in November 2000, his mood 
was somber, but his depression was described as stable.  His 
mood was dysphoric in February 2000.  However, in a March 
2002 report, the veteran's mood was described as okay.  In 
October 2001, his mood was described as alright.  In 
November 1999, he was feeling pretty good.  In May 1999, the 
veteran was described as having no depressive symptoms.  In 
an October 1997 VA examination, the veteran complained of 
periods of increased depression, but his mood was stable.  
The Board notes that a depressed mood is one of the criteria 
for the 30 percent level, and overall, the evidence more 
closely approximates this level, as opposed to disturbances 
of motivation and mood reflective of the 50 percent level.

Finally, the evidence does not show any particular 
difficulty in establishing effective work and social 
relationships.  In a February 2000 assessment, the veteran 
was noted to be employed as a car salesman.  He was stated 
to feel stressed by the job; and he eventually left; 
however, in a February 2001 assessment, the veteran was 
shown to be working 2 jobs, as a bus and van driver, and to 
be putting in 10 to 11 hour days.  This does not seem 
consistent with a finding of reduced reliability and 
productivity reflective of a 50 percent rating, and is also 
a consideration in the Board's finding above that the 
evidence does not show a disturbance of motivation.  Since 
service, the veteran has been employed as a manager of a bar 
and a grocery store, a taxi driver, a salesman, a musician 
and in farm work.  

In terms of social impairment, in a June 1999 VA 
examination, the veteran stated that he was married with 3 
children.  He lost his first wife to cancer in 1982 and 
married his current wife in 1983.  His activities are 
centered around his family and church.  He stated that he 
performed publicly on the weekends, singing and playing 
guitar.  Again, the evidence discussed does not appear to be 
consistent with a finding of occupational and social 
impairment with reduced reliability and productivity, 
reflective of a 50 percent evaluation.

Overall, the Board finds that the evidence presented does 
not show a level of symptomatology reflective of the 50 
percent level.  The level of symptomatology described for 
the 50 percent level in the rating schedule is more severe 
than that displayed by the evidence of record.  As stated, 
the strongest evidence in favor of the veteran's claim 
relates to his difficulties with anxiety and mood.  However, 
the Board notes that the findings in this regard have been 
interpreted by his examiners as being consistent with the 
GAF scores of 60 to 65 throughout the period on appeal.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 
denotes some danger of hurting one's self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the 
person is in persistent danger of severely hurting self or 
others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal 
acts with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

The veteran's GAF scores reflect predominantly mild, but 
some moderate social and industrial impairment.  This is 
consistent with the diagnosis rendered in the October 1997 
VA examination of mild anxiety disorder.  Although the June 
1999 VA examiner diagnosed moderate to severe anxiety, he 
assigned a GAF score of 60, which as described above 
reflects mild to moderate symptoms.

The board finds that the symptomatology reported by the 
veteran and reflected in the record is not consistent with a 
50 percent or higher rating, but is more reflective of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks consistent with a 30 percent 
rating.

The board has also considered whether a higher rating is 
appropriate; however, for many of the reasons already 
discussed, the evidence does not support a conclusion that 
the veteran has symptoms of such occupational and social 
impairment which would warrant the assignment of either a 70 
percent or 100 percent disability rating.  

With reference to the criteria listed above, the evidence 
does not show symptoms consistent with a 70 percent rating, 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The evidence similarly does not show such symptoms of a 100 
percent rating as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board points out findings in March 2002, that the 
veteran was well groomed and showed no evidence of 
hallucinations, homicidal, or suicidal ideation.  In October 
2001, the veteran was found to be well groomed with no 
perceptual distortions, and no homicidal or suicidal 
ideation.  In February 2001, he was found to be well groomed 
with no death wishes, and no psychotic symptoms, and In 
November 2000, he was found to be well groomed with no 
perceptual abnormalities, no suicidal ideation and no 
homicidal ideation.

In determining that a 50 percent or higher disability rating 
is not warranted, the Board relies on the veteran's own 
statements and on the medical evidence of record.  As to the 
former, the veteran himself does not appear to endorse 
symptoms of the overall severity required for a 50 percent 
rating.  

In denying a 50 percent rating, the Board places great 
weight on the evaluations of the trained medical 
professionals who have interviewed the veteran.  The GAF 
scores assigned have ranged from 60 to 65, which as 
discussed above are generally consistent with mild to 
moderate impairment.  These GAF scores appear to be based on 
the veteran's reported symptomatology.  There have been 
assigned no lower GAF scores and there is no indication of 
behavior or impairment in functioning consistent with lower 
GAF scores.

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 50 percent or higher rating, and the veteran himself 
does not appear to contend that his thought processes are 
impaired to that extreme.

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's 
psychiatric disorder warrants an increased rating, but finds 
that the current 30 percent rating most closely approximates 
the level of symptomatology reported.  The veteran's claim 
of entitlement to an increased rating for psychiatric 
disorder will accordingly be denied.

(iv.)  Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating for a disability was not 
limited to that reflecting the then-current severity of the 
disorder.  In Fenderson, the United States Court of Appeals 
for Veterans Claims (Court) (previously the Court of 
Veterans' Appeals) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
psychiatric disorder has not changed appreciably since he 
initially filed his claim.  Primarily, the Board notes that 
the veteran's GAF scores were consistent across the appeal 
period, and there appears to have been none of the symptoms 
which would allow for the assignment of a 50 percent or 
higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period.   

(v.)  Extraschedular ratings

It does not appear that the RO considered extraschedular 
ratings in this case.  The Board has no authority to 
consider an extraschedular rating in the first instance.  
See VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) [the Board may affirm a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)].  In the absence of RO consideration 
of the matter of extraschedular ratings, the Board will not 
address the matter.  If the veteran wishes the RO to 
consider extraschedular ratings in the first instance, he 
may accomplish this by contacting the RO and identifying any 
exceptional or unusual aspect of his disability.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
is against the veteran's claim of entitlement to an 
increased initial disability rating for his service-
connected psychiatric disorder.  The benefit sought on 
appeal will accordingly be denied.

CONTINUED ON NEXT PAGE -- ORDER

ORDER

The claim of entitlement to an increased initial disability 
rating for a psychiatric disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

